=A=0=24=5B=(==R=ev=.0=2/=08=/2=01=9)==J=ud==gm=e=nt=in=a=C=rim=i=nal=P=etty====C=as=e==(M=o=difi=te==d)===================Paaaag==e=Io=f-1
                                                                                                                                                                        Iv
                                                                                                                                                                        j :)

                                  UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

                   United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                  V.                                                       (For Offenses Committed On or After November I, 1987)



                        Ariel Leon-Trejo                                                   Case Number: 2: 19-mj-10693

                                                                                           Jo Anne T rell
                                                                                           Defendant'sAtt rney


REGISTRATION NO. 89033298
                                                                                                                         FILED
THE DEFENDANT:                                                                                                              SEP 1 6 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                       - - - ~ - - - - - - - - - - - - l - - - : : C , . . L....
                                                                                            ER""'K!!!!!!U""'s=""L.:!!!!!!li"="'s1='='H""'.1c',":r;,e;c""''c~'&.:--I--
 •   was found guilty to count(s)                                            SOUTHEFm DISH,ICT OF C I
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                               Count Number{s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                                      1

 D The defendant has been found not guilty on count(s)
                               -------------------
 •   Count(s)
                ------------------
                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:


                        /
                            \ ; TIME SERVED
                             \
                                                                                    • __________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monday, September 16, 2019
                                                                                      Date of Imposition of Sentence



                                                                                      HONORABLE LINDA LOPEZ
                                                                                      UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                        2: 19-mj-10693
